Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Status of the Application
Claims 1-17, 24, and 30-38 cancelled.
Claims 18-23 and 25-29 are allowable.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows:
Listing of claim(s) to be amended: claim 27
 27. (Examiner amended) The attachment according to claim [[24]] 18, wherein said optical element is spatially separated from one of the flat input facet and the base of the cone to form an optical lens element therebetween..
Reasons for Allowance
Claims 18-23 and 25-29 are allowable for the following reasons:
The instant application is deemed to be directed to a nonobvious improvement over the invention patented in Saadatmanesh et al. (US. Pat. 5,242,438).

Therefore in light of the applicant’s amendment, independent claims 18 are allowable as distinguishes over the prior art of record because of the reason stated above.  It is this examiner’s position that prior art taken alone, fails to disclose or render obvious in combination with the rest of the limitations of base Claim(s).
Claims 19-23 and 25-29 are allowed in virtue of dependency of claim 18.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG Q LAM whose telephone number is (571)272-9790.  The examiner can normally be reached on Flex M-F 9:30-6:30.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-1739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Hung  Lam/
Patent Examiner, Art Unit 2883



/KAVEH C KIANNI/Primary Examiner, Art Unit 2883